I write separately to state a separate reason for disagreeing with appellant's first assignment of error. The two questions by defense counsel that the prosecutor objected to are as follows:
  Q: Well, in this case you face ten years on the attempted murder, right?
* * *
  Q: How much time do you face on the felonious assault? [Emphasis added.]
In each question the verb is in the present tense and indicative mood.
As the rest of the transcript quoted by the majority opinion demonstrates, by the time this witness testified, he had already been sentenced for simple assault and was no longer facing any charges for attempted murder or felonious assault. Thus, as the state argued on appeal, the question assumed what was not true. I believe this argument to be the primary reason this court must reject appellant's claim regarding the cross-examination of the co-defendant.